891 F.2d 1153
NEW ORLEANS STEAMSHIP ASSOCIATION, Plaintiff-Appellant,v.PLAQUEMINES PORT, HARBOR AND TERMINAL DISTRICT, Defendant-Appellee.
No. 88-3467.
United States Court of Appeals,Fifth Circuit.
Dec. 29, 1989.

Edward S. Bagley, Terriberry, Carroll & Yancey, New Orleans, La., for plaintiff-appellant.
Louis B. Porterie, Robert E. Fontenelle, Jr., New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion June 9, 1989, 5th Cir., 1989, 874 F.2d 1018)
Before WISDOM, GARWOOD, and JOLLY, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause is hereby DENIED;  and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Federal Rules of Appellate Procedure and Local Rule 35) the Suggestion for Rehearing En Banc is DENIED.


2
The opinion issued June 9, 1989, 874 F.2d 1018 (5th Cir., 1989), in this case is amended as follows:


3
1) References to Indiana Port Commission are deleted.


4
2) The following language is added to the paragraph beginning at the bottom of the right hand column of the text on p. 4099 of the slip opinion [874 F.2d 1018 at 1020, bottom of col. 2, 2nd par.]:  "For the purposes of this litigation only, the ...".


5
3) At the end of note 10 [874 F.2d 1018 at 1020 fn. 10] the following language is added:  "NOSA is currently challenging these fees before the FMC.   These proceedings are stayed pending the outcome of this case."


6
4) At the end of note 14 [874 F.2d 1018 at 1021 fn. 14], the following language is added:  "NOSA's challenge to the October 1986 fees is pending before the FMC.   See note 10 [874 F.2d 1018 at 1020 fn. 10].